Per Curiam.
In an action to recover $1,000.00 that accompanied a bid for bonds accepted on condition that the bonds be approved by a named attorney, it appears that the bonds were not approved by the attorney, yet judgment was by the referee rendered for the defendant upon *278the theory of fraud upon the part of the attorney who, upon examination of the transcript of the proceedings, declined to approve the bonds as having been legally issued.
No fraud or other matter was shown that would forfeit the deposit, therefore the judgment is reversed.
Whitfield, P. J., and West and Terrell, J. J., concur.
Taylor, C. J., and Browne, J., concur in the opinion.